At an examining trial in Carter county, the petitioner, Pat Whitfield, was held for trial in the district court without bond, on a charge of murder. The petitioner applied to the district court to be admitted to bail, but bail was denied. This application here follows, supported by a transcript of the testimony taken at the preliminary trial.
The petitioner claims that this evidence shows that the proof of his guilt is not evident nor the presumption great that he is guilty of murder. The evidence submitted raises the issue of justifiable homicide in self-defense, and possibly the issue of manslaughter.
Under such a state of facts, considered with the provisions of section 8 of the Bill of Rights and sections 2920 and 2921, Comp. Stat. 1921, the petitioner is entitled to bail. Where the punishment may be death, bail shall be granted, unless the proof be evident or the presumption great that the offense is a capital offense and no other.
The writ is allowed and the petitioner ordered admitted to bail in the sum of $25,000, conditioned as required by law, to be approved by the court clerk of Carter county.